                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:20-CR-495-D



UNITED STATES OF AMERICA,                )
                                         )
                 v.                      )                      ORDER
                                         )
ROMAR LESHAWN BARTEE, JR.,               )
                                         )
                          Defendant.     )


       The United States shall file a reply to defendant's response in opposition not later than

July 2, 2021.

       SO ORDERED. This li._ day of June 2021.




                                                    JSC.DEVERID
                                                    United States District Judge
